Barker, J.
The wooden side wall of the defendant’s house had no greater tendency to cause a lack of air or light at the plaintiff’s premises, or to confine upon them or to in any way cause there noxious odors and disturbing noises than a wall of brick or stone which the defendant lawfully might have put where he did put the wooden wall. The wooden wall would be less of a protection in case of fire, and even might be a source of danger in that respect. But the use of land for building is one of the in*480cidents of ownership. The erection upon it of structures which in themselves are not noxious or unusually dangerous is not a use in violation of the private rights of an adjoining owner, even if in some degree the enjoyment of the adjacent land is made less complete or beneficial than if the land were bare. The breach of the ordinance by the defendant is not an invasion of the plaintiff’s private right. All the injurious results of the erection of the defendant’s building come not from his violation of the ordinance, but from the use of his land for building. The plaintiff shows no peculiar damage due to the breach of the ordinance, and no right to have private relief because of its violation. See Jenks v. Williams, 115 Mass. 217.

Decree affirmed.